Case 7:19-cv-00733-MFU-RSB Document 21 Filed 03/16/21 Page1of16 Pageid#: 546

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA

ROANOKE DIVISION
CODY A., )
)
Plaintiff ) Civil Action No. 7:19-CV-733
) .
Vv. )
: )
ANDREW SAUL, Commissioner of )
Social Security, ) By: Michael F. Urbanski
) Chief United States District Judge
)
Defendant )

MEMORANDUM OPINION

This social security disability appeal was referred to the Honorable Robert S. Ballou,
United States Magistrate Judge, pursuant to 28 U.S.C. § 636(b)(1)(), for proposed findings of
fact and a recommended disposition. The magistrate judge filed a report and recommendation
(“R&R”) on February 18, 2021, recommending that plaintiffs motion for summary judgment
be denied, the Commissioner’s motion for summary judgment be granted, and the
Commissionet’s final decision be affirmed. Plaintiff Cody A. (“Cody”) has filed objections to
the R&R and this matter is now ripe for the court’s consideration.
I. Background

Cody filed applications for disability insurance benefits and supplemental security
income on March 17, 2016, alleging disability beginning on March 1, 2015. Cody was 25 years
old at the alleged onset date. He seeks disability based on major depressive disorder, anxiety

disorder, and alcohol abuse. The AL] found that his impairments were severe under the
Case 7:19-cv-00733-MFU-RSB Document 21 Filed 03/16/21 Page 2of16 Pageid#: 547

regulations, but that none of them met or medically equaled a listed impairment.’ The ALJ
found that Cody had the residual functional capacity (“RFC”) to perform a full range of work
at all exertional levels, with additional nonexertional limitations. A vocational expert testified
that Cody could do jobs such as domestic laundry worker, hand packager, and production
helper. The ALJ concluded that there was work in the economy for Cody and therefore he
was not disabled. R. 15-24. The Appeals Council denied Cody’s request for review, R. 1-3,
making the ALJ decision the final decision of the Commissioner.

This lawsuit followed. The magistrate judge found that the ALJ determination was
supported by substantial evidence and Cody has objected to several of the magistrate judge’s
findings.

II. Standard of Review of Magistrate Judge Decision

The objection requirement set forth in Rule 72(b) of the Federal Rules of Civil
Procedute?. is designed to “train[ ] the attention of both the district court and the court of
appeals upon only those issues that remain in dispute after the magistrate judge has made
findings and recommendations.” United States v. Midgette, 478 F.3d 616, 621 (4th Cir. 2007)
(citing Thomas v. Arn, 474 U.S. 140, 147-48 (1985)). An objecting party must do so “with
sufficient specificity so as teasonably to alert the district court of the true ground for the
objection.” Id. at 622.

To conclude otherwise would defeat the purpose of requiring objections. We

would be petmitting a patty to appeal any issue that was before the magistrate
judge, regardless of the nature and scope of objections made to the magistrate

\

 

1 The ALJ also found that Cody’s other alleged impairments of obesity and hypertension were non-severe,
and Cody does not object to that finding.

2 “Within 14 days after being served with a copy of the recommended disposition, a party may serve and file
specific written objections to the proposed findings and recommendations.” Fed. R. Civ. P. 72(b).

2
Case 7:19-cv-00733-MFU-RSB Document 21 Filed 03/16/21 Page 3of16 Pageid#: 548

judge’s report. Either the district court would then have to review every issue in
the magistrate judge’s proposed findings and recommendations or courts of
appeals would be tequited to review issues that the district court never
considered. In either case, judicial resources would be wasted and the district
coutt’s effectiveness based on help from magistrate judges would be
undermined.

The district court must determine de novo any portion of the magistrate judge’s report
and recommendation to which a proper objection has been made. “The district court may
accept, reject, ot modify the recommended disposition; receive further evidence; ot return the

matter to the magistrate judge with instructions.” Fed. R. Civ. P. 72(b)(3); 28 U.S.C. §

636(b)(1).
If, however, a party “‘makes general or conclusory objections that do not direct the

‘court to a specific error in the magistrate judge’s proposed findings and recommendations,”

de novo review is not required. Diprospero v. Colvin, No. 5:13-cv-00088-FDW-DSC, 2014

 

WL 1669806, at *1 (W.D.N.C. 2014) (quoting Howard Yellow Cabs, Inc. v. United States, 987
F. Supp. 469, 474 (W.D.N.C. 1997) and Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cit. 1982).
“The district court is required to review de novo only those portions of the report to which
specific objections have been made.” Roach v. Gates, 417 F. App’x 313, 314 (4th Cir. 2011).
See also Camper v. Comm’r of Soc. Sec., No. 4:08cv69, 2009 WL 9044111, at *2 (E.D. Va.
2009), aff'd, 373 F. App’x 346 (4th Cir.) (“The court will not consider those objections by the
plaintiff that are metely conclusory or attempt to object to the entirety of the Report, without
focusing the court’s attention on specific errors therein.”); Midgette, 478 F.3d at 621 (“Section
636(b)(1) does not countenance a form of generalized objection to cover all issues addressed

by the magistrate judge; it contemplates that a party’s objection to a magistrate judge’s report

3
Case 7:19-cv-00733-MFU-RSB Document 21 Filed 03/16/21 Page 4of16 Pageid#: 549

be specific and patticularized, as the statute directs the district court to review only ‘those
portions of the report or specified proposed findings or recommendations to which objection

393

is made.”’) (emphasis in original). Such general objections “have the same effect as a failure to
object, ot as a waiver of such objection.” Moon v. BWX Technologies, 742 F. Supp. 2d 827,
829 (W.D. Va. 2010), affd, 498 F. App’x 268 (4th Cir. 2012). See also Arn, 474 U.S. at 154

(“[I]he statute does not require the judge to review an issue de novo if no objections are filed.

2),

 

Rehashing arguments raised before the magistrate judge does not comply with the
requirement set forth in the Federal Rules of Civil Procedute to file specific objections. Indeed,
objections that simply reiterate arguments raised before the magistrate judge ate considered to
be general objections to the entirety of the report and recommendation. See Veney v. Astrue,
539 F. Supp. 2d 841, 844-45 (W.D. Va. 2008). As the court noted in Veney:

Allowing a litigant to obtain de novo teview of her entire case by merely

reformatting an eatlier brief as an objection “makl[es] the initial reference to the

magistrate useless. The functions of the district court are effectively duplicated

as both the magistrate and the district court perform identical tasks. This .

duplication of time and effort wastes judicial resources rather than saving them,

and runs conttaty to the purposes of the Magistrates Act.” Howard [v. Sec’y of

Health & Human Servs.], 932 F.2d [505,] [] 509 [(6th Cir. 1991)].

Veney, 539 F. Supp. 2d at 846. A plaintiff who reiterates her previously-raised arguments will
not be given “the second bite at the apple she seeks;” instead, her re-filed brief will be treated
as a general objection, which has the same effect as would a failure to object. Id.

III. Judicial Review of Social Security Determinations

It is not the province of a federal court to make administrative disability decisions.

Rather, judicial review of disability cases is limited to determining whether substantial evidence
Case 7:19-cv-00733-MFU-RSB Document 21 Filed 03/16/21 Page 5of16 Pageid#: 550

supports the Commissionet’s conclusion that the plaintiff failed to meet his burden of proving
disability. See Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990); see also Laws v.
Celebrezze, 368 F.2d 640, 642 (4th Cir. 1966). In so doing, the court may neither undertake a
de novo review of the Commissioner’s decision nor te-weigh the evidence of record. Hunter
vy. Sullivan, 993 F.2d 31, 34 (4th Cir. 1992). Evidence is substantial when, considering the
record as a whole, it might be deemed adequate to support a conclusion by a reasonable mind,
Richardson v. Perales, 402 U.S. 389, 401 (1971), or when it would be sufficient to refuse a
directed verdict in a jury trial. Smith v. Chater, 99 F.3d 635, 638 (4th Cir. 1996).

Substantial evidence is not a “large or considerable amount of evidence,” Pierce v.
Underwood, 487 U.S. 552, 565 (1988), but is more than a mere scintilla and somewhat less

than a preponderance. Perales, 402 U.S. at 401; Laws, 368 F.2d at 642. “It means—and means

 

 

only—‘such relevant evidence as a reasonable mind might accept as adequate to suppott a
conclusion.” Biestek v. Berryhill, 139 S.Ct. 1148, 1154 (2019) (quoting Consolidated Edison
Co. v. NLRB, 305 U.S. 197, 229 (1938)). If the Commissionet’s decision is supported by

substantial evidence, it must be affirmed. 42 U.S.C. § 405(g); Perales, 402 U.S. at 401.

 

IV. Plaintiff's Objections

Cody makes the following objections: (1) the magistrate judge erred when he
concluded that the ALJ’s assessment of Cody’s RFC adequately accounted for his mental
impairments; (2) the magistrate iadge erred when he determined that the AL] properly assessed

Cody’s subjective allegations of disability.

 

3 Detailed facts about Cody’s impairments and medical and procedural history can be found in the report and
recommendation (ECF No. 19) and in the administrative transcript (ECF No. 8) and will not be repeated
here except as necessaty to address his objections.

5
Case 7:19-cv-00733-MFU-RSB Document 21 Filed 03/16/21 Page 6 of 16 Pageid#: 551

_ A. Residual Functional Capacity
The residual functional capacity (“RFC”) assessment is discussed in Social Secutity
Ruling 96-8p, which provides that when determining whether a claimant has a severe mental
impaitment at Step 2 of the sequential evaluation,* or meets a listing for a mental impairment
at Step 3 of the sequential evaluation, the adjudicator assesses an individual’s limitations and
testtictions from a mental impairment in categories identified in the “paragraph B” and
“patagtaph C” criteria of the adult mental disorders listings. The mental disorders listings are
set forth at 20 C.F.R. Part 404, Subpart P, Appendix 1. 20 C.F.R. §f 404.1520(a, 404.1525
and 404.1526. The limitations identified in the listing criteria are not an RFC assessment, and
the mental RFC assessment used at Steps 4 and 5 of the sequential evaluation process requires
a mote detailed assessment “by itemizing various functions contained in the broad categories
found in paragraphs B and C of the adult mental disorders listings.” SSR 96-8p, 1996 WL
374184 at *4.
At Step 4, the adjudicator should consider the claimant’s medical history, medical signs

and laboratory findings, the effects of treatment, reported daily activities, lay evidence,

 

~ 4Tn conducting the sequential evaluation, the ALJ makes a series of determinations: (1) Whether the claimant
is engaged in substantial gainful activity; (2) Whether the claimant has a medically determinable impairment that
is “severe” under the regulations; (3) Whether the severe impairment or combination of impairments meets or
medically equals the criteria of a listed impairment; (4) Whether the claimant has the RFC to perform his past

~ relevant work; and (5) Whether the claimant is able to do any other work in the national economy, considering
his RFC, age, education, and work experience. 20 C.F.R. §§ 404.1520(a) and 416.920(a). If the ALJ finds that
the claimant has been engaged in substantial gainful activity at Step 1 or finds that the impairments are not
severe at Step 2, the process ends with a finding of “not disabled.” Mascio v. Colvin, 780 F.3d 632, 634-635
(4th Cir. 2015). At Step 3, if the ALJ finds that the claimant’s impairments meet or equal a listed impairment,
thé claimant will be found disabled. Id. at 635. If the analysis proceeds to Step 4 and the ALJ determines the
claimant’s RFC will allow him to return to his past relevant work, the claimant will be found “not disabled.” If
the claimant cannot return to his past relevant work, the ALJ then determines, often based on testimony from
a vocational expert, whether other work exists for the claimant in the national economy. Id. The claimant bears
the burden of proof on the first four steps and the burden shifts to the Commissioner on the fifth step. Id.
Case 7:19-cv-00733-MFU-RSB Document 21 Filed 03/16/21 Page 7 of 16 Pageid#: 552

recorded observations, medical source statements, effects of symptoms that are reasonably
attributed to a medically determinable impairment, evidence from attempts to work, the need
for a structured environment, and work evaluations, if available. SSR 96-8p, 1996 WL 374184
at *5. The RFC assessment must include a natrative discussion of how. the evidence supports
each conclusion, citing specific medical facts and non-medical evidence. Id. at *7.

The ALJ in this case first looked at whether Cody had an impairment that met or
equaled a listed impairment and did so by examining the “B” and “C” criteria set out in the
listings. R. 18-20. The ALJ found that Cody had a moderate limitation in his ability to interact
with others, which referred to his capacity to relate to and work with supervisors, coworkers,
and the public. R. 19. The ALJ also found he had a moderate limitation in his ability to
concentrate, persist, or maintain pace, which referred to his capacity to focus attention on
work activities and stay on task at a sustained rate. Id. When someone has a moderate
limitation, it means that the person has a fair ability to function independently, appropriately,
and effectively, on a sustained basis, in the area. 20 C.F.R. Pt. 404, Subpt. P, App’x 1, §
12.00(F)(2).

In doing the RFC assessment at Step 4, the ALJ summarized Cody’s subjective
complaints and reviewed the medical evidence in the record and the opinions of the state
agency psychological consultants. The ALJ found that Cody could understand, remember, and
catry out simple instructions in repetitive, unskilled work and could attend, persist, and
concentrate for two-hour segments with normal breaks as allowed by the employer, with the
ability to complete a normal workday and workweek. The ALJ further found that Cody should

not interact with the general public but could occasionally interact with coworkers and
Case 7:19-cv-00733-MFU-RSB Document 21 Filed 03/16/21 Page 8of16 Pageid#: 553

supetvisors and found that he could respond appropriately to supervision, coworkers, and
usual work situations. R. 20.

Cody argued to the magistrate judge that the AL] failed to explain how she arrived at
Cody’s RFC given her findings that he had moderate impairments in concentration,
persistence and pace and a moderate impairment in his ability to interact with others. The
magistrate judge found that the AL) supported her findings by noting that his mental status
findings were generally benign other than some anxious tendencies and he did not appear to
have difficulty interacting with examining or treatment providers. In addition, the ALJ gave

great weight to the opinions of the State Agency consultants who opined that Cody could
perform simple, unskilled work with no requirement that he interact with the public, and also
that he could attend to simple work tasks for two-hour periods over a normal workday, with
occasional interruptions. The magistrate judge concluded that the ALJ had provided support
for her conclusions through references to Cody’s treatment notes, his testimony, and the
medical opinion evidence. ECF No. 19 at 11.

In his objections, Cody asserts vety broadly that the magistrate judge erred in
concluding that the ALJ had adequately supported her determination of Cody’s RFC, but with
one exception, points to nothing in the record to support his assertion. The court has reviewed
the record and agrees with the magistrate judge that the ALJ explained that the limitations she
assessed were based on his mental status examinations, R. 21, 377-380, 398, 407-408, 412, 388,
414, 421, 426, and on the opinions of the state agency consultants. R. 22, 76-79, 103, 104-106.

The court finds no ertor in the magistrate judge’s assessment.
Case 7:19-cv-00733-MFU-RSB Document 21 Filed 03/16/21 Page9of16 Pageid#: 554

Cody atgues more patticularly that the magistrate judge erred in finding that a
discrepancy between the state agency psychologists’ undefined use of the term ‘occasional
interruptions’ and the AL]’s RFC limitation of ‘two-hout segments with normal breaks’ does
not amount to an inadequate explanation of the ALJ’s RFC findings warranting remand. ECF
No. 20 at 2. Cody pointed out to the magistrate judge that the state agency consultants found
that Cody would attend simple work tasks for two-hour petiods over a normal workday, with
occasional interruptions. R. 78, 93; but provided no clarification about what they meant by
“occasional interruptions” and did not explain how often the interruptions would occur. Cody
then argued that under Social Security regulations, “occasional” is defined as from very little
to up to one-third of the workday, which he argues indicates that he could potentially be off
task a rate unacceptable to employers.

The magistrate judge disagreed. He first noted that an ALJ is.not required to adopt
wholesale every portion. of a physician opinion given great weight, citing Torres v. Saul, No.
2:19-cy-2000, 2020 WL 6264985 at *11 (D.S.C. July 22, 2020). He then cited Moore v. Saul,
822 F. App’x 183, 186 (4th Cir. 2020) (pet curiam), abrogated on other grounds by Arakas v.
Comm?’ Soc. Sec. Admin., 983 F.3d 83 (4th Cir. 2020), for its comment that “it is unreasonable
to expect that the ALJ will recite every recommendation in every opinion and provide different
reasoning for accepting or ejecting each portion.” The magistrate judge determined that the
ALJ developed the specific RFC limitation of performing simple, unskilled work and
concentrating for two-hour periods over a normal workday, with normal breaks, after
considering not only the physician consultants’ opinions, but also the medical evidence and

Cody’s allegations. ECF No. 19 at 10.
Case 7:19-cv-00733-MFU-RSB Document 21 Filed 03/16/21 Page 10o0f16 Pageid#: 555

Cody objects that the magistrate judge’s reliance on Moote was error because Moote

 

is distinguishable from his case. In Moore, an AL] gave great weight to the opinion of a treating

 

cate giver but did not directly address the cate giver’s list of possible accommodations. The
plaintiff argued that it was error for the AL] to not specifically address the part of the opinion

that included work accommodation suggestions. Moote, 822 F. App’x at 184-185. The court

 

found that while the ALJ did not directly address the list of work accommodations, the
accommodations did not appear to be limitations on Moote’s ability to work. Id. at 185. The
court concluded that the failure to consider short-term, possible accommodations that were
generally irrelevant to Moore’s RFC was not error. Id. at 186.

Cody argues that because the issue of his ability to sustain work activity is not irrelevant,
the magistrate judge erred by failing to address the fact that the ALJ adopted the restriction
regarding attending, persisting, and concentrating for two-hour segments from the state
agency consultants, but did not address the “occasional interruptions” caveat they put on the
finding. He reasserts his argument that “occasional” as defined by the Social Security
Administration could mean up to one-third of a day and that if he were off task up to one-
third of the day, he would not be employable.

Cody does not provide a citation for his definition of “occasional,” but the court notes
that in Social Security Ruling 96-9P, 1996 WL 374185 (SSA 1996), “occasionally” is defined in
terms of a person’ s ability to do sedentary work, where walking and standing are required
“occasionally” with that term being defined as “occurring from very little up to one-third of
the time.” SSR 96-9P at *3. Howevet, thete is no reason to believe that the state agency

consultants were relying on that definition of the word when determining that Cody would

10
Case 7:19-cv-00733-MFU-RSB Document 21 Filed 03/16/21 Page 11o0f16 Pageid#: 556

have “occasional” interruptions from his anxiety and mood symptoms because they were not
assessing his ability to do sedentary work. In fact, it would be inconsistent to find that they
were indicating that Cody might be interrupted by his symptoms up to one-third of the day
when they both determined that he was not disabled. R. 81-83, 108-111.

In any event, the final determination of disability is made by the AL], who is not bound
by a medical source opinion nor required to adopt an opinion in its entirety. Torres, 2020 WL
6264985 at *11 (citing Felton-Miller v. Astrue, 459 F. App’x 226, 230-31 (4th Cir. 2011);
Newton v. Saul, No. 9:18-CV-1608-CMC-BM, 2019 WL 3769880, at *9 (D.S.C. July 11, 2019),
adopted, 2019 WL 3766480 (D.S.C. Aug. 8, 2019); Goff v. Saul, No. 2:18-cv-03313-TLW-
MGB, 2020 WL 2476814, *13 n. 2 (D.S.C. Jan. 28, 2020); Fray v. Berryhill, No. 6:16-CV-2916-
TMC, 2018 WL 1224687, at *3 (D.S.C. Mar. 91, 2018)). The ALJ in Cody’s case supported her
RFC with citation not only to the opinions of the state agency consultants, but to the medical
evidence in the record and statements by Cody. The court finds that the magistrate judge did
not ett in finding that the ALJ’s determination that Cody can attend, persist, and concentrate
fot two hours with normal breaks is supported by substantial evidence.

Cody also argued to the magistrate judge that the ALJ did not show how she arrived at
her conclusion that the limitations of no interaction with the public but occasional interaction
with co-workers and supervisors accommodates or addresses Cody’s limitations in interacting
with others. The magistrate judge found that the ALJ explained that Cody alleged significant
anxiety in dealing with the general public but had no objective difficulty interacting with

medical treatment providers. The ALJ also discussed Cody’s subjective complaints, medical

11
Case 7:19-cv-00733-MFU-RSB Document 21 Filed 03/16/21 Page 12 o0f16 Pageid#: 557

history, and the opinion evidence in her decision. The magistrate judge concluded that the
ALJ provided the narrative discussion called for in SSR 96-8P.

| The court agrees with the magistrate judge that the ALJ adequately explained het
reasoning in determining that Cody could do work where he has no interaction with the public
and could occasionally interact with coworkers and supervisors. At Step 3 of the sequential
evaluation, when she found he was moderately limited in his capacity to relate to supervisors,
coworkers, and the public, the ALJ commented that Cody generally appeared pleasant and
cooperative during encounters with health care providers. The providers generally noted no
setious deficiencies in his eye contact, speech, or overall behavior. In addition, he reported
sccializing with family and friends and interacted with the public to some extent when
shopping for groceries and other necessities. _

At Step 4, the ALJ ‘summarized Cody’s medical records showing that despite his
anxiety, at his medical appointments he appeated well, was in no acute distress, had good eye
contact, and was alert and oriented. The ALJ commented that despite Cody’s consistent
complaints about symptoms related to anxiety and/or depression and his lengthy treatment
history for anxiety and depression, overall, the evidence failed to produce the severity alleged
by Cody. “His mental status findings were generally benign other than anxious tendencies, and
he did not appear to.have difficulty interacting with examining or treating sources.” R. 22. In
addressing the state agency consultant’s opinion that Cody could do work with no public
interaction requitements, she found that the limitation was reasonable given his consistent

complaints of anxiety.

12
Case 7:19-cv-00733-MFU-RSB Document 21 Filed 03/16/21 Page 13 of 16 Pageid#: 558

The court finds that the discussion by the ALJ adequately explains why she limited
Cody to jobs involving no interaction with the public and occasional interaction with
supetvisors and coworkers. Cody’s objection to the magistrate judge’s finding is
OVERRULED.

B. Subjective Allegations

The regulations that were in effect at the time Cody filed his claim provided the
following discussion of how the Social Security Administration analyzes subjective allegations
of symptoms:

In determining whether you ate disabled, we consider all your symptoms,
including pain, and the extent to which your symptoms can reasonably be
accepted as consistent with the objective medical evidence, and other evidence.
By objective medical evidence, we mean medical signs and laboratory findings
as defined in § 416.928(b) and (c). By other evidence, we mean the kinds of
evidence described in §§ 416.912(b)(2) through (8) and 416.913(b)(1), (4), and
(5), and (d). These include statements or reports from you, your treating or
nontteating source, and others about your medical history, diagnosis, prescribed
' treatment, daily activities, efforts to work, and any other evidence showing how
yout impairment(s) and any related symptoms affect your ability to work ....
We will consider all of your statements about your symptoms, such as pain, and
any desctiption you, your treating source or nontreating source, or other
persons may provide about how the symptoms affect your activities of daily
living and your ability to work .. . . However, statements about your pain or
other symptoms will not alone establish that you ate disabled; there must be
medical signs and laboratory findings which show that you have a medical
impairment(s) which could reasonably be expected to produce the pain or other
symptoms alleged and which, when considered with all of the other evidence
(including statements about the intensity and persistence of your pain or other
symptoms which may reasonably be accepted as consistent with the medical
signs and laboratory findings), would lead to a conclusion that you are disabled.
In evaluating the intensity and persistence of yout symptoms, including pain,
we will consider all of the available evidence, including your medical history, the
medical signs and laboratory findings and statements about how your symptoms
affect you... . We will then determine the extent to which your alleged
functional limitations and restrictions due to pain or other symptoms -can
reasonably be accepted as consistent with the medical signs and laboratory

13
Case 7:19-cv-00733-MFU-RSB Document 21 Filed 03/16/21 Page 14 0f 16 Pageid#: 559

findings and other evidence to decide how your symptoms affect your ability to
work ....

20 C.F.R. § 416.929 (2011).

Cody’s subjective complaints include constant anxiety, panic attacks, constantly feeling
threatened, loss of interest in activities, sleeping a lot, feeling confused and nervous, and
difficulty concentrating and focusing. R. 35, 38, 41, 45, 46. As discussed above, the ALJ stated
that she found that although Cody complained about severe symptoms from anxiety and
depression, his mental status findings were generally benign and he did not appear to have
difficulty interacting with examining or treating sources. In addition, the ALJ cited the
opinions of the state agency consultants regarding Cody’s ability to do simple, unskilled work
tasks with limits on his interaction with other people.

Cody argued to the magistrate judge that the ALJ failed to build a logical bridge
between the evidence and her finding that his allegations were not fully accepted. Cody cited
to his reports to his health care providers of “crippling anxiety,” most notably in social
situations, difficulty concentrating, fears of leaving home and driving, at least one panic attack
per day, some instances of suicidal ideation, and depression screening tests noting moderate
to severe depression.

In finding that the AL]’s opinion was supported by substantial evidence, the magistrate
judge noted that the ALJ followed the two-step analysis to consider Cody’s subjective
allegations and determined they were not entirely consistent with the medical evidence in the
recotd. The magistrate judge further noted that Cody had not pointed to any subjective
evidence that the ALJ had failed to consider but had simply asserted that the ALJ erred in

determining that the objective findings were generally benign. The magistrate judge concluded

14
Case 7:19-cv-00733-MFU-RSB Document 21 Filed 03/16/21 Page 15o0f16 Pageid#: 560

that Cody was asking the court to teweigh the evidence, which is not the standard of a social
security appeal.

Cody objects to that conclusion and reasserts her argument that the ALJ ignored
substantial evidence of record in arriving at her conclusion that his mental status was generally
benign. However, the ALJ noted that Cody said he had crippling anxiety, especially in social
situations but also noted that he interacted well with his health care providers. In her RFC
finding she limited him to no contact with the general public and occasional interaction with
coworkers and supervisors, indicating that rather than ignoring his complaints, she adjusted
his RFC to account for them. The ALJ also acknowledged his complaints of difficulty
concentrating by limiting him to jobs doing repetitive, unskilled work. In addition, although
Cody did sometimes express thoughts about suicide, at other times he denied suicidal ideation.
See, e.g., R. 387, 397, 408, 421. And although he said on one occasion that he had one panic
attack per day, R. 397, he did not report such frequent panic attacks at every visit. See, e.g. R.
413, 416, 420, 439.

“(I]t is the duty of the administrative law judge reviewing a case, and not the
responsibility of the courts, to make. findings of fact and to resolve conflicts in the evidence.”
Hays, 907 F.3d at 1456. Courts do not determine whether a claimant is disabled, but whether
a finding that he is not disabled is supported by substantial evidence and was based upon a
correct application of the relevant law. Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996). The
coutt agtees with the magistrate judge that the ALJ adequately supported her determination
that Cody’s subjective allegations were not fully supported by the record. The court finds that

she did not ignore evidence supporting his allegations but rather weighed the evidence and

15
Case 7:19-cv-00733-MFU-RSB Document 21 Filed 03/16/21 Page 16 of 16 Pageid#: 561

adjusted his RFC accordingly. Therefore, the court OVERRULES Cody’s objections to the
magistrate judge’s finding on this issue.
V. Conclusion

For the reasons stated, the court finds no error in the magistrate judge’s conclusion
that the ALJ decision is supported by substantial evidence. As such, the magistrate judge’s
report and recommendation will be adopted in its entirety.

An appropriate Order will be entered.

It is so ORDERED.
Entered: O38 — (5 — 20 af

yyw

Michael F. Urbanski
Chief United States District Judge

16
